DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kibre et al. (US 2015/0243278).

Claim 1,
Kibre teaches a computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising: receiving a voice input spoken by a user, the first voice input comprising a first term ([0025] user’s voice input; a speech recognition system decodes the user’s voice input and returns a decoded text; wherein the decoded text includes one or more misrecognized words); 
generating, using a language model, a transcription of the voice input, wherein the language model misrecognizes the first term of the voice input as a different second term in the transcription ([0026] using a language model to determine the one or more misrecognize words);
receiving a user input that identifies a sequence of phonemes corresponding to the first term; and based on the user input that identifies the sequence of phonemes corresponding to the first term, generating an updated transcription of the voice input that correctly recognizes the first term ([0026] [0030] [0078] the user makes subsequent corrective input by speaking the letters to spell an incorrectly recognized word; a letter-to-sound module used in a text-to-speech engine; a set of hypothetical pronunciations for the misrecognized word developed using word from the subsequent input; the speech recognition system providing the corrected voice input; updated language model to produce the correct speech recognition results).

Claim 11 contains subject matter similar to claim 1, and thus is rejected under similar rationale.

Claim 2,
Kibre further teaches the computer-implemented method of claim 1, wherein the operations further comprise performing a particular task responsive to the updated transcription of the voice input ([0005] voice task).

Claim 12 contains subject matter similar to claim 2, and thus is rejected under similar rationale.
Claim 3,
Kibre further teaches the computer-implemented method of claim 1, wherein the operations further comprise transmitting the updated transcription of the voice input to a user device ([0025] the user’s corrective voice input is transmitted to the client device from online speech recognition system 112).

Claim 13 contains subject matter similar to claim 3, and thus is rejected under similar rationale.

Claim 4,
Kibre further teaches the computer-implemented method of claim 3, wherein the updated transcription when received by the user device causes the user device to display the updated transcription in a user interface of the user device ([0075] the user interface obtains new search results 614 for the subsequent query; the user interface displays the results 608 for "restaurants in Lompoc" to the user based on the user's corrected input).

Claim 14 contains subject matter similar to claim 4, and thus is rejected under similar rationale.

Claim 5,
Kibre further teaches the computer-implemented method of claim 1, wherein receiving the voice input spoken by the user comprises receiving the voice input over a network from a user device associated with the user ([Fig. 1] network).

Claim 15 contains subject matter similar to claim 5, and thus is rejected under similar rationale.

Claim 6,
Kibre further teaches the computer-implemented method of claim 5, wherein the user device comprises a microphone configured to capture the voice input spoken by the user ([0022] microphone).

Claim 16 contains subject matter similar to claim 6, and thus is rejected under similar rationale.

Claim 7,
Kibre further teaches the computer-implemented method of claim 1, wherein the first term is not in a vocabulary of the language model ([0030] the custom grammar limits the choices for the offline speech recognition system to a set of possible choices based on the words from the subsequent input (i.e., the words that are believed to have been said)).

Claim 17 contains subject matter similar to claim 7, and thus is rejected under similar rationale.

Claim 8,
Kibre further teaches the computer-implemented method of claim 1, wherein the operations further comprise obtaining one or more search results responsive to the updated transcription of the voice input ([0026] receiving appropriate response based on the corrective input).

Claim 18 contains subject matter similar to claim 8, and thus is rejected under similar rationale.

Claim 9,
Kibre further teaches the computer-implemented method of claim 8, wherein the operations further comprise transmitting the one or more search results over the network to a user device ([Fig. 1] network).

Claim 19 contains subject matter similar to claim 9, and thus is rejected under similar rationale.

Claim 10,
Kibre further teaches the computer-implemented method of claim 1, wherein the data processing hardware resides on a server ([0033] server).

Claim 20 contains subject matter similar to claim 10, and thus is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiss et al. (US 2006/2093889) teaches words in a sequence of words that is obtained from speech recognition of an input speech sequence are presented to a user, and at least one of the words in the sequence of words is replaced, in case it has been selected by a user for correction. Words with a low recognition confidence value are emphasized; alternative word candidates for the at least one selected word are ordered according to an ordering criterion; after replacing a word, an order of alternative word candidates for neighboring words in the sequence is updated; the replacement word is derived from a spoken representation of the at least one selected word by speech recognition with a limited vocabulary; and the word that replaces the at least one selected word is derived from a spoken and spelled representation of the at least one selected word.
Nada et al. (US 2013/0275130) teaches a speech recognition apparatus includes: a recognition device that recognizes a speech of a user and generates a speech character string; a display device that displays the speech character string; a reception device that receives an input of a correction character string, which is used for correction of the speech character string, through an operation portion; and a correction device that corrects the speech character string with using the correction character string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656